10
41,
iz
13
14
15
16
LT
18
19
20
21
22
23
24
25
26
27

28

Case 8:05-cr-00293-CJC Document 866-1 Filed 06/04/20 Page1of3 Page ID #:4381

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Chief, Criminal Division
BENJAMIN R. BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office
GREGORY W. STAPLES (CBN No. 155505)
Assistant United States Attorney
United States Courthouse
411 West Fourth Street
Santa Ana, California 92701
Telephone: (714) 338-3535
Facsimile: (714) 338-3523
| E-mail: greg.staples@usdoj.gov

Attorneys for Plaintiff
United States of America

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

UNITED STATES OF AMERICA, No. SACR 05-293-CJC
Plaintiff, DECLARATION OF JAMES E. GAYLORD
Vs
CHI MAK,
Defendant.

 

 

I, James E. Gaylord, declare as follows:

1. From 1985 to 2017, I was an FBI Special Agent. I
was the case agent for the entire length of the FBI
investigation and prosecution of Chi Mak and his co-
conspirators.

2. On October 14, 2014, I and Special Agent N. Gunnar

Newquist of the Naval Criminal Investigative Service (NCIS)

 

 
Oo ow ya HD Ww ee WN NO F

10
11
iZ
13
14
LS
16
17
18
19
20
21
22
23
24
20
26
27

28

 

Case 8:05-cr-00293-CJC Document 866-1 Filed 06/04/20 Page 2of3 Page ID #:4382

visited Chi Mak during his incarceration at the Lompoc Federal
Correctional Institution. The purpose of our visit was to
interview Mr. Mak to seek his assistance in gathering more
information on Chinese intelligence gathering efforts and
methods. We asked Mr. Mak if he was willing to speak with us,
that it was entirely voluntary, and he agreed. Mr. Mak told us
he was not represented by an attorney and had no ongoing matters
with the government in this case. We explained why we had come
to speak with him.

3s Mr. Mak stated that he was entirely innocent of the
charges he was earlier convicted of, that the government had
unfairly targeted him from the outset, and was out to get him
because he was ethnic Chinese and it fit the desired U.S.
government narrative regarding espionage by China. Furthermore,
Chi Mak retracted previous statements he had made to the FBI and
NCIS shortly after his arrest in 2005, by denying that he had
ever made them. One example was his denial of ever acknowledging
that the reassembled trash tasking lists used in evidence
against him were recovered from his discarded trash. He claimed
they were planted in his trash. In 2005 he admitted these lists
were in his trash and he provided justification for why they
were in his trash. In 2014, he denied ever making that
admission. I also notified Chi Mak that months earlier I had
interviewed his younger brother and co-conspirator Tai Wang Mak,
and that Tai told me the Chinese government had sent Chi Mak to
the United States with the tasking to send sensitive U.S. data
back to China, and that Chi Mak had asked Tai for help in

transferring Chi Mak’s information to Chinese officials, which

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
no
26
27
28

Case 8:05-cr-00293-CJC Document 866-1 Filed 06/04/20 Page 3of3 Page ID #:4383

Tai Mak did. Chi Mak responded that what I said could not be
true, and that Tai Mak would never have said that. Tai Mak did
in fact make those admissions to me when I interviewed him.

4. At no time did Chi Mak express any remorse or
apology for his actions or role which resulted in his
incarceration, and emphatically and repeatedly denied that he

was in any way guilty of, or responsible for, any illegal acts.

I declare under penalty of perjury the foregoing is true
and correct. Executed on June 3, 2020, at Fullerton,

California.

ZA “t-
pr E. GAYLORD (_~

 

 
